[Cite as State v. Cochran, 2022-Ohio-885.]




                      IN THE COURT OF APPEALS OF OHIO
                          THIRD APPELLATE DISTRICT
                              MARION COUNTY




STATE OF OHIO,

        PLAINTIFF-APPELLEE,                               CASE NO. 9-21-19

        v.

SHAQUILLE S. COCHRAN,                                     OPINION

        DEFENDANT-APPELLANT.




                 Appeal from Marion County Common Pleas Court
                           Trial Court No. 2020 CR 0279

                                      Judgment Affirmed

                            Date of Decision: March 21, 2022




APPEARANCES:

        Paul L. Scarsella for Appellant

        Nathan R. Heiser for Appellee
Case No. 9-21-19


MILLER, J.

       {¶1} Defendant-appellant, Shaquille Cochran, appeals the April 7, 2021

judgment of sentence of the Marion County Court of Common Pleas. For the

reasons that follow, we affirm.

                          I. Facts & Procedural History

       {¶2} In the early morning hours of July 5, 2020, police officers from the

Marion Police Department responded to an emergency call regarding an

unresponsive child at a residence on Bennett Street in the city of Marion. On arrival,

the officers located a three-year-old child, Ka.C., in an upstairs bedroom. Ka.C.’s

body was covered in bruises, and he weighed only 24 pounds. Ka.C. was rushed to

the hospital, where he was pronounced dead. It was later determined that the

principal cause of Ka.C.’s death was head and neck trauma, with dehydration and

malnutrition serving as contributing factors. The ensuing investigation identified

Cochran, Ka.C.’s father, and Cochran’s girlfriend, Angel Morgan, as the parties

likely responsible for Ka.C.’s injuries and malnourishment.

       {¶3} On July 15, 2020, the Marion County Grand Jury indicted Cochran on

five counts: Counts One and Two of felony murder in violation of R.C. 2903.02(B),

unclassified felonies; Count Three of felonious assault in violation of R.C.

2903.11(A)(1), a second-degree felony; and Counts Four and Five of endangering

children in violation of R.C. 2919.22(B)(1), second-degree felonies. The two counts


                                         -2-
Case No. 9-21-19


of felony murder were premised on allegations that Cochran had caused Ka.C.’s

death as a proximate result of committing the felonious assault and endangering

children offenses.    Additionally, the felonious assault charge contained a

specification pursuant to R.C. 2941.1426 alleging that Ka.C. “suffered permanent

disabling harm as a result of the offense” and that Ka.C. was under ten years of age.

On July 20, 2020, Cochran appeared for arraignment and pleaded not guilty to the

counts and specifications of the indictment.

       {¶4} A jury trial was held on February 23-March 1, 2021. On March 1, 2021,

the jury found Cochran guilty of felonious assault and two counts of endangering

children. The jury also found Cochran guilty of the specification associated with

the felonious assault charge. However, the jury found Cochran not guilty with

respect to the two counts of felony murder.

       {¶5} A sentencing hearing was held on April 6, 2021. At the hearing, the

trial court sentenced Cochran to 8 to 12 years in prison for felonious assault, 5 to

7.5 years in prison for endangering children as charged in Count Four, and 8 to 12

years in prison for endangering children as charged in Count Five. The trial court

ordered that these sentences be served consecutively, resulting in an aggregate term

of 21 to 25 years in prison. The trial court filed its judgment entry of sentence on

April 7, 2021.




                                         -3-
Case No. 9-21-19


                                   II. Assignments of Error

        {¶6} On June 3, 2021, Cochran filed a notice of appeal.1 He raises the

following three assignments of error for our review:

        1. The Court erred as a matter of law when it imposed
        consecutive sentences without making the appropriate findings
        and without a factual basis to justify the imposition of consecutive
        sentences.

        2. The jury in this matter clearly lost its way and the verdicts
        are against the manifest weight of the evidence.

        3. The Sentencing structure created by the Reagan Tokes Act
        is a violation of the separation of powers and is therefore
        unconstitutional.

We begin by addressing Cochran’s second assignment of error. Then, because they

concern related issues, we address Cochran’s first and third assignments of error

together.

                                          III. Discussion

A.    Second Assignment of Error: Are Cochran’s convictions against the
manifest weight of the evidence?

        {¶7} In his second assignment of error, Cochran argues that his convictions

for felonious assault and endangering children are against the manifest weight of

the evidence.




1
 Although Cochran did not file his notice of appeal within the 30-day period prescribed by App.R. 4(A), we
granted Cochran leave to file a delayed appeal pursuant to App.R. 5.

                                                   -4-
Case No. 9-21-19


i. Standard for Manifest-Weight-of-the Evidence Review

       {¶8} In determining whether a conviction is against the manifest weight of

the evidence, a reviewing court must examine the entire record, “‘weigh[] the

evidence and all reasonable inferences, consider[] the credibility of witnesses and

determine[] whether in resolving conflicts in the evidence, the [trier of fact] clearly

lost its way and created such a manifest miscarriage of justice that the conviction

must be reversed and a new trial ordered.’” State v. Thompkins, 78 Ohio St.3d 380,

387 (1997), quoting State v. Martin, 20 Ohio App.3d 172, 175 (1st Dist.1983). A

reviewing court must, however, allow the trier of fact appropriate discretion on

matters relating to the weight of the evidence and the credibility of the witnesses.

State v. DeHass, 10 Ohio St.2d 230, 231 (1967). When applying the manifest-

weight standard, “[o]nly in exceptional cases, where the evidence ‘weighs heavily

against the conviction,’ should an appellate court overturn the trial court’s

judgment.” State v. Haller, 3d Dist. Allen No. 1-11-34, 2012-Ohio-5233, ¶ 9,

quoting State v. Hunter, 131 Ohio St.3d 67, 2011-Ohio-6524, ¶ 119.

ii. Cochran’s convictions for felonious assault and endangering children are
not against the manifest weight of the evidence.

       {¶9} In support of his claim that his convictions are against the manifest

weight of the evidence, Cochran points to the jury’s “inconsistent” verdicts,

maintaining that the jury’s guilty verdicts on the felonious assault and endangering

children offenses are irreconcilable with its not guilty verdicts on the felony murder

                                         -5-
Case No. 9-21-19


offenses. Cochran argues that “the inconsistent verdicts can be used as evidence

that the jury clearly lost its way” and that they “raise[] questions as to the manifest

weight of the evidence.”

       {¶10} Yet, “[i]nconsistent verdicts on different counts of a multi-count

indictment do not justify overturning a verdict * * *.” State v. Hicks, 43 Ohio St.3d

72, 78 (1989). “‘The several counts of an indictment containing more than one

count are not interdependent and an inconsistency in a verdict does not arise out of

inconsistent responses to different counts, but only arises out of inconsistent

responses to the same count.’” State v. Ford, 158 Ohio St.3d 139, 2019-Ohio-4539,

¶ 347, quoting State v. Adams, 53 Ohio St.2d 223 (1978), paragraph two of the

syllabus. “[J]uries can reach inconsistent verdicts for any number of reasons,

including mistake, compromise, and leniency.” State v. Taylor, 8th Dist. Cuyahoga

No. 89629, 2008-Ohio-1626, ¶ 10. Thus, as we have recently held, inconsistencies

in the jury’s verdicts “do[] not suggest that [the guilty] verdicts are against the

manifest weight of the evidence and do[] not provide a basis for the reversal of [the]

convictions.” State v. Cobb, 3d Dist. Allen No. 1-20-43, 2021-Ohio-3877, ¶ 87; see

State v. Bell, 3d Dist. Marion No. 9-18-40, 2020-Ohio-4510, ¶ 58 (concluding that

the fact that guilty verdicts for rape and kidnapping might be inconsistent with the

not guilty verdicts for two additional counts of rape does not mean the defendant’s

convictions for rape and kidnapping are against the manifest weight of the


                                         -6-
Case No. 9-21-19


evidence). Consequently, there is no merit to Cochran’s argument that his felonious

assault and endangering children convictions are against the manifest weight of the

evidence.

       {¶11} Cochran’s second assignment of error is overruled.

B. First & Third Assignments of Error: Are Cochran’s prison sentences
unsupported by the record or contrary to law?

       {¶12} In his first and third assignments of error, Cochran argues that his

aggregate sentence of 21 to 25 years in prison is unsupported by the record and

contrary to law. Under his first assignment of error, Cochran argues his sentence is

unsupported by the record because the trial court “did nothing more than reiterate

the statutory language of [R.C. 2929.14(C)(4)] when addressing the consecutive

sentences.” He also contends that the trial court did not properly “balance the

overriding principles of felony sentencing and take the ability for rehabilitation into

consideration” when it decided to order consecutive service. Cochran’s third

assignment of error focuses on the indefiniteness of each of the individual sentences

imposed for his felonious assault and endangering children convictions. Cochran

maintains that the indefinite sentences are contrary to law because the statutory

provisions authorizing trial courts to impose indefinite sentences, i.e., certain

provisions of the Reagan Tokes Law, violate the separation-of-powers doctrine.




                                         -7-
Case No. 9-21-19


i. Standard of Review

       {¶13} Under R.C. 2953.08(G)(2), an appellate court may reverse a sentence

“only if it determines by clear and convincing evidence that the record does not

support the trial court’s findings under relevant statutes or that the sentence is

otherwise contrary to law.” State v. Marcum, 146 Ohio St.3d 516, 2016-Ohio-1002,

¶ 1. Clear and convincing evidence is that “‘which will produce in the mind of the

trier of facts a firm belief or conviction as to the facts sought to be established.’” Id.

at ¶ 22, quoting Cross v. Ledford, 161 Ohio St. 469 (1954), paragraph three of the

syllabus.

ii. The trial court fully complied with R.C. 2929.14(C)(4) before imposing
consecutive sentences.

       {¶14} Cochran first takes issue with the trial court’s decision to impose

consecutive sentences. “Except as provided in * * * [R.C. 2929.14(C)], * * * a

prison term, jail term, or sentence of imprisonment shall be served concurrently with

any other prison term, jail term, or sentence of imprisonment imposed by a court of

this state, another state, or the United States.” R.C. 2929.41(A). R.C. 2929.14(C)

provides, in relevant part:

       (4) If multiple prison terms are imposed on an offender for convictions
       of multiple offenses, the court may require the offender to serve the
       prison terms consecutively if the court finds that the consecutive
       service is necessary to protect the public from future crime or to
       punish the offender and that consecutive sentences are not
       disproportionate to the seriousness of the offender’s conduct and to


                                           -8-
Case No. 9-21-19


       the danger the offender poses to the public, and if the court also finds
       any of the following:

       (a) The offender committed one or more of the multiple offenses
       while the offender was awaiting trial or sentencing, was under a
       sanction imposed pursuant to [R.C. 2929.16, 2929.17, or 2929.18], or
       was under post-release control for a prior offense.

       (b) At least two of the multiple offenses were committed as part of
       one or more courses of conduct, and the harm caused by two or more
       of the multiple offenses so committed was so great or unusual that no
       single prison term for any of the offenses committed as part of any of
       the courses of conduct adequately reflects the seriousness of the
       offender’s conduct.

       (c) The offender’s history of criminal conduct demonstrates that
       consecutive sentences are necessary to protect the public from future
       crime by the offender.

R.C. 2929.14(C)(4). “R.C. 2929.14(C)(4) requires a trial court to make specific

findings on the record before imposing consecutive sentences.” State v. Nienberg,

3d Dist. Putnam Nos. 12-16-15 and 12-16-16, 2017-Ohio-2920, ¶ 17. “Specifically,

the trial court must find: (1) consecutive sentences are necessary to either protect

the public or punish the offender; (2) the sentences would not be disproportionate

to the offense committed; and (3) one of the factors in R.C. 2929.14(C)(4)(a), (b),

or (c) applies.” Id.

       {¶15} When imposing consecutive sentences, the trial court must make the

findings required by R.C. 2929.14(C)(4) at the sentencing hearing and incorporate

those findings into its sentencing entry. State v. Bonnell, 140 Ohio St.3d 209, 2014-

Ohio-3177, ¶ 29, 37. Here, the trial court fully complied with this requirement by

                                         -9-
Case No. 9-21-19


making clear R.C. 2929.14(C)(4) and (C)(4)(b) findings at the sentencing hearing

and incorporating those findings into its sentencing entry. Cochran faults the trial

court for providing a rote recitation of the statutory language without elaborating on

its findings. However, the trial court “has no obligation to state reasons to support

its findings.” Bonnell at ¶ 37.

       {¶16} Furthermore, Cochran has failed to make a proper argument that the

trial court’s consecutive-sentencing findings are unsupported by the record. As

noted above, he maintains that the trial court did not properly “balance the

overriding principles of felony sentencing” or consider his capacity for

rehabilitation. He further claims that the trial court took a “one-sided view” of the

“recidivism factors” and that the trial court “focus[ed] only on the seriousness

factors.” Thus, while Cochran does not explicitly invoke R.C. 2929.11 and 2929.12,

he effectively argues that his consecutive sentences are not supported by the record

under R.C. 2929.11 and 2929.12.

       {¶17} However, “the Supreme Court of Ohio has clarified that R.C. 2929.11

and 2929.12 do not apply to consecutive-sentencing review.” State v. Hiles, 3d Dist.

Union No. 14-20-21, 2021-Ohio-1622, ¶ 18, citing State v. Gwynne, 158 Ohio St.3d

279, 2019-Ohio-4761, ¶ 17. Accordingly, we cannot review Cochran’s consecutive

sentences for compliance with R.C. 2929.11 and 2929.12. Id. Because Cochran

has mounted no other challenge to his consecutive sentences, we conclude that


                                        -10-
Case No. 9-21-19


Cochran’s consecutive sentences are not clearly and convincingly unsupported by

the record or otherwise contrary to law.

iii. Cochran’s indefinite sentences do not violate the separation-of-powers
doctrine.

         {¶18} Cochran argues that his indefinite sentences for felonious assault and

endangering children are contrary to law because the indefinite sentencing

provisions of the Reagan Tokes Law,2 under which he was sentenced, run afoul of

the separation-of-powers doctrine. Cochran’s challenge does not present a matter

of first impression in this court. Since the indefinite sentencing provisions of the

Reagan Tokes Law went into effect in March 2019, we have repeatedly been asked

to weigh in on the constitutionality of these provisions. In answer, we have

invariably concluded that the indefinite sentencing provisions of the Reagan Tokes

Law do not violate the separation-of-powers doctrine.3 E.g., State v. Crawford, 3d

Dist. Henry No. 7-20-05, 2021-Ohio-547, ¶ 10; State v. Hacker, 3d Dist. Logan No.

8-20-01, 2020-Ohio-5048, ¶ 22.                  As Cochran has not presented us with any

compelling reason to depart from our earlier precedent, we decline to do so.

Consequently, we conclude that the indefiniteness of Cochran’s sentences for



2
  Because we have thoroughly explained these provisions in previous opinions, we need not do so here. See,
e.g., State v. Barnhart, 3d Dist. Putnam No. 12-20-08, 2021-Ohio-2874, ¶ 9; Hiles, 2021-Ohio-1622, at ¶ 11-
16.
3
  Until recently, there had been some question whether constitutional challenges like Cochran’s are ripe for
review. However, the Supreme Court of Ohio has clarified that “a criminal defendant’s challenge to the
constitutionality of R.C. 2967.271 is ripe for review on the defendant’s direct appeal of his or her conviction
and prison sentence.” State v. Maddox, ___ Ohio St.3d ___, 2022-Ohio-764, ¶ 22.

                                                    -11-
Case No. 9-21-19


felonious assault and endangering children does not render the sentences contrary

to law.

          {¶19} Cochran’s first and third assignments of error are overruled.

                                    IV. Conclusion

          {¶20} For the foregoing reasons, Cochran’s assignments of error are

overruled.      Having found no error prejudicial to the appellant herein in the

particulars assigned and argued, we affirm the judgment of the Marion County Court

of Common Pleas.

                                                                  Judgment Affirmed

SHAW and WILLAMOWSKI, J.J., concur.

/jlr




                                          -12-